Citation Nr: 1015252	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which, in pertinent part, granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability evaluation, effective October 21, 2005.

During the course of the appeal, in a February 2007 rating 
decision, the Veteran's disability evaluation for PTSD was 
subsequently increased to 50 percent, effective October 21, 
2005.  The Veteran has continued his appeal for a higher 
disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, however, still further due process 
consideration is required before the Board can adjudicate the 
Veteran's pending claim of entitlement to an increased 
disability rating.  Regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

The Board notes that the Veteran and his representative, in 
his March 2010 Informal Hearing Presentation and additional 
written statements, assert that the Veteran's service-
connected PTSD is worse than currently evaluated.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The Board acknowledges that the 
Veteran was most recently afforded a VA examination in July 
2007.  Copies of the examination and related assessment 
reports are associated with his claims file.  Nevertheless, 
the Veteran and his representative indicate that this 
disability continues to require treatment and have worsened 
since the previous evaluation.  As such, in order to 
effectively evaluate the Veteran's service-connected PTSD, 
more recent objective characterizations of the condition and 
its associated symptomatology are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  

Therefore, an additional clinical assessment and medical 
opinion is needed to adequately address the Veteran's claim.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  
As a result, a VA examination would be useful in evaluating 
the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the service-
connected PTSD versus other conditions 
(whether mental and/or physical).  If it is 
not possible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

2  Then, the RO should readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal remains 
denied, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


